Citation Nr: 1200551	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO. 08-16 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for respiratory disability, to include bronchial asthma. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1975 and subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The rating decision denied the Veteran's petition to reopen a claim for service connection for bronchial asthma. 

In March 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. In January 2011, the Board reopened the Veteran's claim and remanded it again for further development. 


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a respiratory disability that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The Veteran's respiratory disability was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Service Connection

The Veteran contends that his diagnosed bronchial asthma is the result of cold exposure while serving in Germany. Because there is competent medical and lay evidence linking his current disability to his period of active service, the claim will be granted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with bronchial asthma, which satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253. In October 1999, he told Dr. J. D., his private physician, that he was exposed to severe cold weather while serving in Germany because someone had stolen his sleeping bag. He reported the same incident to the VA physician who examined him in February 2011. The Veteran's statements regarding his stolen sleeping bag and exposure to cold weather in service are considered credible because he reported this incident consistently after the passage of more than 10 years. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Further, he reported it to Dr. J. D. in the context of treatment rather than seeking disability benefits from VA. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). Therefore, the second element of a service connection claim, an in service incurrence, is satisfied. Hickson, 12 Vet. App. at 253.

There is one speculative opinion, one favorable opinion, and one unfavorable opinion with regard to the third element of a service connection claim: a nexus between the current disability and the in-service incurrence. 

In October 1999, Dr. J. D., the Veteran's private physician, noted that the Veteran had a history of bronchial asthma for 14 to 15 years, after he was exposed to cold weather in Germany. Dr. J. D. opined that the Veteran "... probably had viral bronchitis which must have started his bronchial asthma."  Speculative language such as "probably" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

However, in November 1999, Dr. J. D. wrote a letter to another of the Veteran's treating physicians. In it he noted that his bronchial asthma was "triggered after the patient was exposed to severe cold while in Germany, in the U. S. Army, about 14 years ago. This is most likely due to viral bronchitis which must have triggered his asthma."  The Board finds that Dr. J. D.'s opinion and reasoning provide probative evidence in favor of the Veteran's claim.

In February 2011, the Veteran underwent a VA respiratory disorders examination. He reported that while serving in Germany, his sleeping bag was stolen and he had to spend the night in extremely cold weather without it. He reported that the next day, he went to sick call for this condition, and that he had problems breathing from then and on into his time in the Reserves. He stated that he used inhalers while in the Reserves. The examiner diagnosed him with asthma and chronic obstructive pulmonary disease, and opined that it was not likely a result of service. The examiner reasoned that the service treatment records ("STRs") did not show any treatment following the Veteran's reported cold exposure, and that his separation examination was normal. The examiner noted that an x-ray from 1978 was consistent with "the start of obstructive airway disease showing signs of air trapping."  

The Veteran's STRs do not appear to be complete. They contain only his January 1973 report of medical history and enlistment examination, and his May 1975 separation examination. No other treatment records are present. Thus, the examiner may have relied on incomplete records to form his opinion, and this reduces its level of probative weight. 

In addition to Dr. J. D.'s supportive opinion, the record shows near-continuous treatment for bronchial asthma, beginning in June 1978, when a chest x-ray led to a diagnosis of asthma because the Veteran's lungs were hyperinflated. Further, in May 2006, the Veteran submitted statements from his mother and two sisters. They stated that in 1974, the Veteran sent them a letter describing shortness of breath and difficulty breathing. The letter stated that he took medication for this problem. His mother and sisters observed that this problem became worse after his separation. They are competent to describe observable symptoms and report what the Veteran communicated to them. Layno v. Brown, 6 Vet. App. 465 (1994). Further, their statements are found to be credible, as they are consistent with the record, which shows treatment for asthma as early as 1978. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and the claim is granted. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

Service connection for a respiratory disability is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


